DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 29 of U.S. Patent No. 10,293,144. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 1 – 30 of the application are to be found in claims 1 – 29 of the patent.  The difference between claims 1 – 30 of the application and claims 1 – 29 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 29 of the patent is in effect a “species” of the “generic” invention of claims 1 – 30.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 30 are anticipated by claims 1 – 29 of the patent, it is not patentably distinct from claims 1 – 29.   Examiner notes that the method of making the device as claimed in claims 1 – 30 of the application is essentially assembling the system as claimed in the claims of the patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “providing a treatment to the sleeve to facilitate a passing of a bodily fluid through the sleeve in a non-distended state of the sleeve” while independent claim 1 which claim 15 is depended on recite “the plurality of microstructural elements of at least a portion of the at least one layer of porous material are arranged to decrease the native porosity of the at least one layer of porous material.”  The disclosure of paragraph [0035] of the current patent applicant publication appears to disclose the decreasing native porosity as an alternative to facilitating passing of fluid.  Therefore, claim 15 appears to be indefinite for failing to distinctly claim the subject matter of the invention as the subject matter of the claim appears to conflict with the claim from which it depends.

Allowable Subject Matter
Claims 1 - 30 would be allowable if the all rejection(s) set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts discovered are Abiuso (U.S. 5,213,576), Yu (CN 203724603 cited by applicant), Krulevitch (U.S. 2005/0273075), and Banik (U.S. 2005/0177226).
Regarding claim 1, cited prior arts do not teach positioning a sleeve over the inflatable balloon at a location that at least covers the first therapeutic agent as associated with the inflatable balloon, wherein the sleeve that is positioned over the inflatable balloon at the location that at least covers the first therapeutic agent includes at least one layer of porous material, comprised of a plurality of microstructural elements and 10having a native porosity, wherein the plurality of microstructural elements of at least a portion of the at least one layer of porous material are arranged to decrease the native porosity of the at least one layer of porous material to inhibit the first therapeutic agent from being released through the at least one layer of porous material when the inflatable balloon and the sleeve are inserted within the bodily conduit and to allow the first therapeutic agent to be released through 15the at least one layer of porous material for delivery at the desired location within the bodily conduit, via spacings that are formed between adjacent ones of the arranged plurality of microstructural elements, when the sleeve is subsequently caused to be distended by use of an expansion device cooperable with the inflatable balloon.
Claims 2 – 30 allowable due to their dependency on claim 1.
Further, reasons for allowance in the parent application 15/351,561 are adopted as part of reasons for the indication of allowable subject matter.
Further, Applicant’s arguments and remarks filed 12/12/2018 are adopted as part of reasons for the indication of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783